DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Many of Applicants’ arguments are rendered moot by the new grounds of rejection set forth below. The Examiner will address the remaining arguments applicable to previously applied art here.
In response to the applicants’ arguments in regards to Claim 6, Feature 2, the applicant argued that Thompson does not disclose a plurality of face recognition engine blocks. However, Thompson explicitly discloses “a plurality of face recognition engines (ENG1, ENG2…ENGn)” (see at least col. 7, lines 57-58). Regarding Feature 2, the applicant further argues that Thompson does not organizing the images into a pair. The examiner respectfully disagrees as Col 7, lines 56-64 of Thompson teaches that the extracted images is being compared to the archive images in order to determine a match in which a match comprises of a pair of images. Notably, the claim language is not commensurate with the characterization of the invention provided by the applicant in the second full paragraph on page 13 of the remarks. Thus the applicants’ arguments are not persuasive. 
In response to the applicants’ arguments in regards to Claim 6, Feature 3, the applicant argued that Thompson does not teach validating the identity document based on the measure of similarity exceeding a threshold. In support of this assertion, Applicants argue that Thompson teaches comparing the image in the identity document with suspect images to check for the creation of an illegitimate document (p. 15 of the Amendment). However, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner submits that the combination of Khan and Thompson teaches the limitation in question. 
The primary reference, Khan, explicitly discloses “validating an identity document” by comparison of an image extracted from the identity document with an image stored in a database ([0014-0019]). Thompson similarly discloses comparison of an image extracted from an identity document with images stored in a database and further discloses utilizing a threshold for such comparisons: “A subset of the identified suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) most closely matching the extracted image (FDat.sub.1) may be selected from the accumulated results O, by reference to a pre-defined and/or user-adjustable threshold.” (Col 9, Lines 28-36), as seemingly acknowledged by the applicants. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply multiple image comparisons using the threshold processing of Thompson to the identity document validation of Khan at least for the reasons discussed in the rejection. Thus, contrary to applicant’s arguments, the combination of Khan and Thompson teaches the claimed step of “deeming the identity document validated”. The examiner proposes amending the claim language to further define the claimed validation of the identity document.
	In response to the applicants’ arguments in regards to Claim 6, Feature 4, the applicant argues that Thompson does not calculate an accumulated score from the facial recognition engine blocks. The examiner respectfully disagrees as Thompson discloses in Col 9, 22-28, “The process module 32 may rank and score the accumulated outputs O from the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) according to
P=f.sub.1(f.sub.2(ID.sub.i,j),f.sub.3(C.sub.ij)).sub.i=1 to n;j=1 to m where f.sub.1=Σ.sub.i,j=1.sup.n,mW.sub.iID.sub.i,jC.sub.i,j.”the examiner interprets that the process module is getting the score for each face recognition engine and ranking and scoring the accumulated outputs of the facial recognition engine blocks. Thus the applicants’ arguments are not persuasive. 
	In response to the applicants’ arguments in regards to Claim 7, Feature 1, the applicant argues that Thompson does not disclose applying face recognition engine to specific facial images. The examiner respectfully disagrees as in Thompson discloses in Col 8, Lines 55-65, The face recognition engine block may be adapted to identify one or more suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29. The examiner interprets that the facial recognition blocks are being applied to specific images as FDat.sub.1 corresponds to the extracted image and FDat.sub.2 and FDat.sub.3 are corresponding to archived images. 
Applicant also argues that Thompson does not disclose or mention an identity document comprising a chip which stores a facial image of the identity document. The examiner agrees Thompson does not teach this feature, however Landrock discloses this feature in ¶[0063] The RF chip 206 also stores biometric information of a user (e.g. user A 104) which includes image data (facial image data) corresponding to the photograph 202 printed on the identification document 108. Thus the applicants’ arguments are not persuasive.
 The analysis module 12 may further comprise a process module 32 adapted to receive and process the accumulated outputs from the face recognition engines. The examiner interprets that the internal consistency checking unit and primary cross validation unit’s functions are that of a processor. In Thompson the analysis module is a processor and the process module is coupled to the analysis module so the process module is coupled to the analysis module in order to process the output from the face recognition engines. Thus the applicants’ arguments are not persuasive.
In response to the applicants’ arguments in regards to Claim 7, Feature 3, the applicant argues that Landrock does not teach the biochip interrogation unit being coupled to the internal consistency checking unit. The examiner respectfully disagrees as Landrock discloses in ¶[0068] As shown in FIG. 3, the user terminal comprises an RFID reader 314 integrated into the user terminal 102 or coupled to the user terminal via a wired or wireless connection. An RFID reader sends an interrogating signal to a tag and the tag responds with its unique information. The examiner interprets that the RFID reader is coupled to a user terminal in order to validate the identity document. Thus the applicants’ arguments are not persuasive
In response to the applicants’ arguments in regards to Claim 7, Feature 4, the applicant argues that Landrock does not teach transmitting the biochip information which contains the fourth image to the internal consistency checking unit. The examiner respectfully disagrees as Landrock discloses in ¶[0068] As shown in FIG. 3, the user terminal comprises an RFID reader 314 integrated into the user terminal 102 or coupled to the user terminal via a wired or wireless 
	In response to the applicants’ arguments in regards to Claim 7, Feature 5, the applicant argues that Eisen does not disclose deactivating a cross validation unit when the matching score is less than a threshold. The examiner respectfully disagrees as Eisen is teaching the idea of rejecting an authentication if the matching score is less than a threshold as seen in ¶[0146] In some embodiments, the comparison of the collected data and the pre-registered data may be assigned a matching score, and when the matching score is no lower than a predetermined threshold, such as 70%, 80%, 90%, or 95% of similarity, the authentication read is approved. Otherwise, when the matching score is below the predetermined threshold, the authentication read is rejected. Thus the applicants’ arguments are not persuasive.
In response to the applicants’ arguments in regards to Claim 8, Feature 1, the applicant argues that Thompson does not disclose an identity document comprising a chip which stores facial images of the identity document. The examiner agrees Thompson does not disclose this feature however Landrock discloses this feature ¶[0063] The RF chip 206 also stores biometric information of a user (e.g. user A 104) which includes image data (facial image data) corresponding to the photograph 202 printed on the identification document 108. The applicant also argues that Thompson does not display the images for an operator to determine if the first and fourth images match. The examiner agrees Thompson doesn’t teach the fourth image but teaches displaying a series of images to an operator for them to validate the images in Col 10 Lines 11-24. Landrock would cover the deficiency of the fourth image as shown in ¶[0063]. Thus the applicants’ arguments are not persuasive.

In response to the applicants’ arguments in regards to Claim 9, Feature 1, the applicant argues Thompson does not submit for manual inspection images of a pair to an operator. The examiner respectfully disagrees as Thompson discloses in Col 10, Lines 11-23 the display device 22 is adapted to display the extracted image (FDat.sub.1) together with the most closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3), so that the operator (not shown) can use their own faculties to make a final decision regarding the authenticity of the presented Photo-ID 18 and the bearer (not shown) thereof. The examiner interprets that the operator is comparing the extracted photo the photos that closely match the extracted photo in pairs to determine if the images match. Thus the applicants’ arguments are not persuasive.
In response to the applicants’ arguments in regards  in regards to Claim 9, Feature 2, the applicant argues that Monk does not disclose submit for manual inspection the images in a pair, in the event the measure of similarity is less than a threshold. The examiner respectfully disagrees as Monk discloses in Col 9, Lines 1-16, At block 40 the program determines when the image matching is complete. When complete, at block 41 it is decided if any of the confidence reports from blocks 35, 37 and 38 exceed a predetermined minimum threshold. If any do, then the reference documents highest 3 (configurable number) scores are checked against document 11 using the secondary characteristics and test regions as specified in their respective document definition file. The process is the same as steps 36 40. This procedure is followed until it has either been determined that a document is a specific type to a very high degree of confidence or the operator is notified that the type is questionable. If the pair of images don’t exceed a threshold than the operator is notified. Thus the applicants’ arguments are not persuasive.
In response to the applicants’ arguments in regards in regards to claim 10, the applicant argues that Khan does not validate the results in a case where the similarity of the pair exceeds a threshold. The examiner disagrees as Khan discloses in ¶[0242] The photo ID from the ID document is compared to the photo from the jurisdiction identity information database information returned. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step, otherwise it skips it; [0243] The photo ID from the ID document is considered a match to the photo from the jurisdiction Identity database. An encrypted ‘Photo Match’ response is returned to the scan location and displayed to the user. The examiner interprets if the result of the match exceeds a confidence level threshold than the images match and the result is validated and displayed to the user. Thus the applicants’ arguments are not persuasive.
In response to the applicants’ arguments in regards in regards to claim 11, the applicant argues that Thompson does not teach “wherein the weighting units are coupled with a summing unit to adapted in use to normalise the weighted outputs and to calculate a sum thereof to generate the accumulated score.” The examiner agrees with the applicant that Thompson doesn’t teach this feature but Kuperstein would disclose this feature as see in Col 3, Lines 7-15 discloses wherein the weighting units are coupled with a summing unit to adapted in use to normalise the weighted outputs and Col 9 Lines 65-67 and Col 10 Lines 1-3 discloses to calculate a sum thereof to generate the accumulated score. Thus applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khan US PG-Pub (US 20150341370 A1) in view of Thompson et al. US Patent (US 9524422 B2) in view of Conradie et al US PG-Pub(US 20190050943 A1).
Regarding Claim 6, Khan teaches an identity document validation system adapted to validate an identity document issued by an issuing authority to certify the identity of an identity document holder whose details are displayed by the identity document together with a first3135698109 1 08/02/2019Attorney Docket No. 377652.00002 image of the identity document holder (¶[0242] The photo ID from the ID document is compared to the photo from the jurisdiction identity information database information returned. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step, otherwise it skips it; [0243] The photo ID from the ID document is considered a match to the photo from the jurisdiction Identity database. An encrypted ‘Photo Match’ response is returned to the scan location and displayed to the user. The examiner interprets if the photo ID’s exceed a confidence level from the matching algorithm then the identity document is validated.)
wherein the identity document validation system comprises: 
an identity document processing unit adapted in use to receive a captured image of the identity document and extract therefrom the image, the first image and the details of the identity document holder and the issuing authority (¶[0132] The discussion and description in respect of Figures supra in respect to process flows for the verification and authentication of a card credential comprising features relating to the base card credential itself and the information relating to the user of the card credential are described from the perspective of the process being performed at a card reader or locally to the card reader as information relating to the base card credential and user information are transmitted to the card reader or local processor for 
primary cross validation unit coupled with the identity document processing unit to receive therefrom the first image(¶[0058], Accordingly, the clerk has scanned a user's driving license as evident from scanned image 200 which includes main photo 210, signature 220, reduced image 215 and second signature 225 together with other purporting to relate to the owner of the driving license, credential. The examiner interprets that the scanned image of the ID contains the photo of the ID document holder and as seen in ¶[0132], a processor is transmitting and performing the validation.), and is adapted in use to receive from the issuing authority, a second image of the identity document holder captured by the issuing authority substantially at the same time as the identity document holder applied for the identity document; (¶[0146], The solution present herein uses matching combination of face detection, face recognition, signature recognition and image matching to authenticate the ID document against the original data from which the ID document was created. The original data includes but is not limited to a photo and signature that was captured at the time the bearer applied for or renewed the ID document. The examiner interprets that the original data contains an image of the  
	Khan does not explicitly teach wherein the primary cross validation unit comprises a plurality of face recognition engine blocks FRB_1, FRB_2 and FRB_3 which are adapted in use to organise the first image, second image and third image into a plurality of pairs and calculate for each pair a measure of the similarity of the images contained therein characterised in that each face recognition engine block FRB_1, FRB_2 and FRB_3 comprises a plurality of face recognition engines E1, E2... E~ adapted in use to be applied to each image in a pair and calculate an accumulated score therefrom representing the degree of matching between the faces of the persons displayed in each image
Thompson teaches wherein the primary cross validation unit comprises a plurality of face recognition engine blocks FRB_1, FRB_2 and FRB_3 which are adapted in use to organise the first image, second image and third image into a plurality of pairs such that one pair of possible pairs of the images is received by each face recognition engine block of the plurality of face recognition engine blocks and calculate for each pair a measure of the similarity of the images contained therein(Col 7, Lines 50-64, The face recognition engine block may be adapted to identify one or more suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29. The face recognition engine block 30 may further comprise a plurality of face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n), adapted to operate in sequence or in parallel, to compare the extracted image (FDat.sub.1) with the plurality of suspect images (FDat.sub.2) and further ; 
and the primary cross validation unit is further adapted in use to deem the identity document validated in the event each measure of similarity for each pair exceeds the value of the threshold (Col 9, Lines 28-36, A subset of the identified suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) most closely matching the extracted image (FDat.sub.1) may be selected from the accumulated results O, by reference to a pre-defined and/or user-adjustable threshold. In the event none of the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) identify any suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) as closely matching the extracted image (FDat.sub.1), the process module 32 will produce a null output (P={0} The examiner interprets that based on the accumulated result the image the closely matches the extracted facial image will be selected if it exceeds the pre-determined threshold it will validate the results); wherein each face recognition engine block FRB_1, FRB_2 and FRB_3 comprises a plurality of face recognition engines E1, E2... E~ adapted in use to be applied to each image in a pair and calculate an accumulated score therefrom representing the degree of matching between the faces of the persons displayed in each image(Col 8, Lines 55-65, The analysis module 12 may further comprise a process module 32 adapted to receive and process the accumulated outputs from the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) in the face recognition engine block 30 to determine one or more suspect person facial images 
P=f.sub.1(f.sub.2(ID.sub.i,j),f.sub.3(C.sub.ij)).sub.i=1 to n;j=1 to m where f.sub.1=Σ.sub.i,j=1.sup.n,mW.sub.iID.sub.i,jC.sub.i,j.The examiner interprets that the analysis module is comparing facial images of the identity document holder and stored images in an archive and the process module is calculating a score between each face recognition engine.);
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Thompson to Khan in order to use facial recognition engine blocks to validate the facial images match. One skilled in the art would have been motivated to modify Khan in this manner in order to validate a facial image-bearing identity document from the face pictured (Thompson, ¶[0054])
However the combination of Khan and Thompson does not explicitly teach from a candidate client a third image comprising an image of themselves comprising a selfie of the face of the candidate
Conradie teaches from a candidate client a third image comprising an image of themselves comprising a selfie of the face of the candidate (¶[0009],the user may take a “selfie” photo of their face and send this photo to the collection and validation server. The collection and validation server may then obtain facial feature information by performing facial 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Conradie to Khan and Thompson in order to use a selfie of the candidate for facial validation. One skilled in the art would have been motivated to modify Khan and Thompson in this manner in order to facial feature information matches the facial feature information of the identity document photo. (Conradie, ¶[0009])
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khan US PG-Pub (US 20150341370 A1) in view of Thompson et al. US Patent (US 9524422 B2) in view of Conradie et al US PG-Pub(US 20190050943 A1)  in view of Landrock et al. US PG-Pub (US 20200195636 A1) and in view of Eisen US PG-Pub (US 20180322501 A1).
Regarding Claim 7, the combination of Khan, Thompson and Conradie teaches the system of Claim 6,
wherein the internal consistency checking unit comprises a plurality of face recognition engines E1, E2... E~ , adapted in use to be applied to the first image and the fourth image and calculate an accumulated score representing the degree of matching between the faces of the persons displayed in each image(Thompson, Col 8, Lines 55-65, The analysis module 12 may further comprise a process module 32 adapted to receive and process the accumulated outputs from the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) in the face recognition engine block 30 to determine one or more suspect person facial images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29. By ;and wherein the internal consistency checking unit is further coupled with the primary cross validation unit (Thompson, Col 8, Lines 55-65, The analysis module 12 may further comprise a process module 32 adapted to receive and process the accumulated outputs from the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) in the face recognition engine block 30 to determine one or more suspect person facial images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29. By accumulating the results of multiple face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n). The examiner interprets that the process module is coupled with the analysis module which is used to determine if the images match or not.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Thompson to Khan and Conradie in order to use facial recognition engine blocks to validate the facial images match. One skilled in the art would have been motivated to modify Khan and Conradie in this manner in order to validate a facial image-bearing identity document from the face pictured (Thompson, ¶[0054])
Khan, Thompson and Conradie do not explicitly teach wherein the identity document processing unit further comprises: a biochip interrogation unit interface coupled with an internal consistency checking unit, wherein the biochip interrogation unit interface is adapted in use permit the transmission to the internal consistency checking unit, of a fourth image of the identity document holder retrieved from a biochip if present in the identity document
Landrock teaches wherein the identity document processing unit further comprises: a biochip interrogation unit interface coupled with an internal consistency checking unit (¶[0068] As shown in FIG. 3, the user terminal comprises an RFID reader 314 integrated into the user terminal 102 or coupled to the user terminal via a wired or wireless connection. As is well known to persons skilled in the art, RFID is the method of uniquely identifying items using radio waves. An RFID reader sends an interrogating signal to a tag and the tag responds with its unique information. The examiner interprets that the RFID reader described in the prior art is used to extract biometric information from an identity document.),wherein the biochip interrogation unit interface is adapted in use permit the transmission to the internal consistency checking unit, of a fourth image of the identity document holder retrieved from a biochip if present in the identity document (¶[0063] The RF chip 206 also stores biometric information of a user (e.g. user A 104) which includes image data (facial image data) corresponding to the photograph 202 printed on the identification document 108. The biometric information may also include fingerprint biometric information, facial biometric information and/or iris biometric information associated with the user to which the identification document 108 has been issued to (e.g. user A 104). Other biometric information may also be stored on the RF chip 206. The examiner interprets that the RFID reader described in ¶[0068], is reading the RFID chip of the identity document holder and is retrieving the facial image(fourth image) of the identity document holder.),

However the combination of Khan, Thompson, Conradie and Landrock do not explicitly teach to deactivate the primary cross validation unit in the event the accumulated score is less than the threshold.
Eisen teaches to deactivate the primary cross validation unit in the event the accumulated score is less than the threshold. (¶[0146] In some embodiments, the comparison of the collected data and the pre-registered data may be assigned a matching score, and when the matching score is no lower than a predetermined threshold, such as 70%, 80%, 90%, or 95% of similarity, the authentication read is approved. Otherwise, when the matching score is below the predetermined threshold, the authentication read is rejected. ¶[0073], The authentication may be permitted to be completed, may be stopped, or may cause additional verification processes to occur, based on the authentication read. The examiner interprets that the prior art is card authentication on a user and if the matching score is below a threshold then the authentication is rejected and stopped.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Eisen to Khan, Thompson, Conradie and Landrock in order stop the cross validation if the accumulated scores are below a threshold. One skilled in the art would have 
Regarding Claim 8, the combination of Khan, Thompson, Conradie, Landrock and Eisen teaches the system of claim 7, wherein the internal consistency checking unit is coupled with an eyeball unit(the corresponding structure relate to a computing device described in ¶[0048] of the instant application.)  adapted in use to display to an operator the faces of the persons displayed in the first image and the fourth image and to allow the operator to provide a determination as to whether the faces match; (Thompson, Col 10 Lines 11-24, Returning to the operator device 10, the display device 22 is adapted to receive and display the alert message (A_Msg). In particular, and in the event the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) and process module 32 identify one or more suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) that closely match the extracted image (FDat.sub.1), the display device 22 is adapted to display the extracted image (FDat.sub.1) together with the most closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3), so that the operator (not shown) can use their own faculties to make a final decision regarding the authenticity of the presented Photo-ID 18 and the bearer (not shown) thereof. The examiner interprets that the prior art is displaying images to an operator in which the operator can make the final decision on the authenticity of the Photo-ID.);
 wherein the eyeball unit is coupled with the primary cross validation unit and is adapted in use to deactivate the primary cross validation unit in the event the operator provides the determination that the faces do not match(Thompson, Col 11, Lines 15-26, The operator is provided 54 with an option to accept or reject the presented Photo-ID 18. In the event the operator chooses 56 to reject the presented Photo-ID 18, the image of the presented Photo-ID .
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Thompson to Khan, Conradie, Landrock and Eisen in order to display the faces of the person to an operator in order to determine a match. One skilled in the art would have been motivated to modify Khan, Conradie, Landrock and Eisen in this manner in order to validate a facial image-bearing identity document from the face pictured (Thompson, ¶[0054])
Claims 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khan US PG-Pub (US 20150341370 A1) in view of Thompson et al. US Patent (US 9524422 B2) in view of Conradie et al US PG-Pub(US 20190050943 A1) and in view of Monk et al. US Patent (US 7110573 B2, as cited by applicant in IDS filed on 08/02/2019).
Regarding Claim 9, the combination of Khan, Thompson and Conradie teaches the system of claim 6, wherein the primary cross validation unit comprises a plurality of eyeball units coupled with the face recognition engine blocks3335698109 1 08/02/2019Attorney Docket No. 377652.00002 FRB_1, FRB_2, FRB_3, which are adapted in use to submit for manual inspection the images in a pair (Thompson, Col 10, Lines 11-23, Returning to the operator device 10, the display device 22 is adapted to receive and display the alert message (A_Msg). In particular, and in the event the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) and process module 32 identify one 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Thompson to Khan and Conradie in order to display the faces of the person to an operator in order to determine a match. One skilled in the art would have been motivated to modify Khan and Conradie in this manner in order to validate a facial image-bearing identity document from the face pictured (Thompson, ¶[0054])
Khan, Thompson and Conradie do not explicitly teach submit for manual inspection the images in a pair in the event the measure of similarity for the pair is less than the value of the threshold.  
	Monk teaches submit for manual inspection the images in a pair in the event the measure of similarity for the pair is less than the value of the threshold (Col 9, Lines 1-16, At block 40 the program determines when the image matching is complete. When complete, at block 41 it is decided if any of the confidence reports from blocks 35, 37 and 38 exceed a predetermined minimum threshold. If any do, then the reference documents highest 3 (configurable number) scores are checked against document 11 using the secondary characteristics and test regions as specified in their respective document definition file. The process is the same as steps 36 40. This procedure is followed until it has either been determined 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Monk to Khan, Thompson and Conradie in order to manually inspect the pair of images if the measure of similarity is below a threshold. One skilled in the art would have been motivated to modify Khan, Thompson and Conradie in this manner in order to validate the identity of a bearer of a document. (Monk, Col 1, Lines 10-11)
Regarding Claim 10, the combination of Khan, Thompson, Conradie and Monk teaches the system of Claim 9, the primary cross validation unit is further adapted is use to deem the identity document validated in the event each measure of similarity for each pair exceeds the value of the threshold or the operator provides a determination that the faces displayed in the pairs submitted for manual inspection match (Khan, ¶[0242] The photo ID from the ID document is compared to the photo from the jurisdiction identity information database information returned. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step, otherwise it skips it; [0243] The photo ID from the ID document is considered a match to the photo from the jurisdiction Identity database. An encrypted ‘Photo Match’ response is returned to the scan location and displayed to the user. The examiner interprets if the photo ID’s exceed a confidence level from the matching algorithm then the identity document is validated.)
wherein each eyeball unit is adapted in use to display to an operator the faces of the persons displayed in the pair and allow the operator to provide a determination as to whether the faces match
Thompson teaches wherein each eyeball unit is adapted in use to display to an operator the faces of the persons displayed in the pair and allow the operator to provide a determination as to whether the faces match (Col 10, Lines 11-23, Returning to the operator device 10, the display device 22 is adapted to receive and display the alert message (A_Msg). In particular, and in the event the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) and process module 32 identify one or more suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) that closely match the extracted image (FDat.sub.1), the display device 22 is adapted to display the extracted image (FDat.sub.1) together with the most closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3), so that the operator (not shown) can use their own faculties to make a final decision regarding the authenticity of the presented Photo-ID 18 and the bearer (not shown) thereof. The examiner interprets that the results of the face recognition engine will display the extracted image and the image that is similar to an operator for them to inspect if the images match or not.); 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Thompson to Khan, Conradie and Monk in order to display the faces of the person to an operator in order to determine a match. One skilled in the art would have been motivated to modify Khan, Conradie and Monk in this manner in order to validate a facial image-bearing identity document from the face pictured (Thompson, ¶[0054])
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khan US PG-Pub (US 20150341370 A1) in view of Thompson et al. US Patent (US 9524422 B2) in view of .
Regarding Claim 11, the combination of Khan, Thompson and Conradie teaches the system of claim 6, where Thompson further teaches wherein the face recognition engine blocks FRB_0 and FRB_1, each comprise a plurality of face recognition engines El, E2... E~ , adapted in use to be applied to each image in the pairs into which the first facial image, second facial image and third facial image are organized (Col 7, Lines 57-64, The face recognition engine block 30 may further comprise a plurality of face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n), adapted to operate in sequence or in parallel, to compare the extracted image (FDat.sub.1) with the plurality of suspect images (FDat.sub.2) and further suspect images (FDat.sub.3); and determine whether the extracted image (FDat.sub.1). )
and a plurality of weighting units(the corresponding structure relate to a computing device described in ¶[0048] of the instant application.)  coupled to the face recognition engines El, E2... E~ to apply differential weights to the outputs therefrom (Col 9, Lines 10-13, the process module 32 may weight the outputs from some of the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) more or less heavily than the outputs of others.); 
They don’t explicitly teach wherein the weighting units are coupled with a summing unit to adapted in use to normalise the weighted outputs and to calculate a sum thereof to generate the accumulated score.
Kuperstein teaches wherein the weighting units are coupled with a summing unit(the corresponding structure relate to a computing device described in ¶[0048] of the instant application.) to adapted in use to normalise the weighted outputs(Col 3, Lines 7-15, An  and to calculate a sum thereof to generate the accumulated score(Col 9 Lines 65-67 and Col 10 Lines 1-3, Once the weight vector 94 has been determined for both the reference set and test feature set the neural network 38 computes the normalized dot product of the two weight vectors. In essence, this operation computes the sum of the products of corresponding elements of the two weight vectors. The examiner interprets once the weights have been normalized a sum of the dot product is calculated and that sum is used to calculate if the faces are similar or not.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kuperstein to Khan, Thompson and Conradie in order to sum the normalized weights to generate the accumulated score. One skilled in the art would have been motivated to modify Khan, Thompson and Conradie in this manner in order to determine if the images being compared are the same person. (Kuperstein, Col 5, Lines 19-20)
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663